UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7260


BRADFORD METCALF,

                    Petitioner - Appellant,

             v.

S. KALLIS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00121-GMG)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradford Metcalf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bradford Metcalf, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.   Metcalf v. S. Kallis, No. 3:17-cv-00121-GMG

(N.D.W. Va. Oct. 3, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2